772 F.2d 905
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.THOMAS BARWIN, PLAINTIFF-APPELLANT,v.LEO LAFLAMME, DEFENDANT-APPELLEE.
NO. 85-1109
United States Court of Appeals, Sixth Circuit.
8/26/85

E.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE: MERRITT, MARTIN and CONTIE, Circuit Judges.


1
Appellant's cause has been twice dismissed and reinstated by the district court; the second reinstatement was apparently pronounced from the bench and not reduced to a written order.  A hearing was held on appellant's motion for entry of an order of reinstatement which resulted in the district court's denial of the motion.  Appellant prosecutes this appeal from the order denying his motion for entry of an order of reinstatement.


2
This Court concludes that the order from which this appeal is taken is not a final appealable order within the meaning of 28 U.S.C. Sec. 1291.  The order denying the motion for entry of an order did not dispose of any claims advanced by appellant, nor did it terminate the litigation on any issue and the cause is still pending in district court.  See Gilles v. Burton Construction Co., 736 F.2d 1142 (7th Cir. 1984).


3
For the foregoing reasons, it is hereby ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.